Layton, C. J.,
charged the jury, in part, as follows:
There is in the testimony some evidence that the prisoner at the time in question was intoxicated to some degree. The testimony relating to the intoxicated condition of the prisoner, in whatever degree, if any, it may have been shown to appear, is not to be considered by you, as in the circumstances of this case it is entirely immaterial. State v. Di Guglielmo, 4 Penn. 336, 55 A. 350; State v. Truitt, 5 Penn. 466, 469, 62 A. 790; State v. Hurley, Houst. Cr. Cas. 28; State v. Davis, 9 Houst. 407, 33 A. 55; State v. Adams,.6 Penn. 178, 65 A. 510; 1 Russ, on Crimes (9th Ed.) 12. See, also, State v. Hamburg, 4 W. W. Harr. (34 Del.) 62, 143 A. 47.